Citation Nr: 1447885	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  06-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a chronic lumbar strain.

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2007 RO (Travel Board) hearing.  A hearing transcript has been associated with the physical claims file.

Historically, the Board remanded the Veteran's request to reopen his claim for service connection for a lumbar spine disorder for additional development in August 2007.  A January 2008 Board decision denied the Veteran's request to reopen this claim.  The Veteran subsequently appealed the Board's January 2008 decision to the Court of Appeals for Veterans Claims (CAVC).  In a March 2009 Joint Motion for Remand (JMR), the CAVC vacated the Board's January 2008 decision and remanded the claim to the Board.

Subsequently, a December 2009 Board decision granted the Veteran's request to reopen his claim for service connection for a lumbar spine disorder and remanded the reopened claim for additional development.

In a June 2011 letter, the Veteran was informed that the VLJ who conducted the March 2007 RO hearing was no longer employed at the Board and offered him the opportunity for a new hearing.  The Veteran ultimately withdrew his request for this hearing in October 2011.

When this case was most recently before the Board in December 2012, the claim for entitlement to service connection for a lumbar spine disorder was denied.  The Veteran appealed the Board's December 2012 decision to the CAVC.  In a December 2013 Memorandum Decision, the CAVC vacated the Board's decision and remanded the claim to the Board.  A copy of this Memorandum Decision is contained in the Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Veteran's case contains a physical claims file as well as electronic files contained on Virtual VA and the VBMS paperless claims processing systems.

In September 2014, the Veteran submitted argument and lay statements, with a specific request that the appeal be remanded for adjudication by the agency of original jurisdiction (AOJ).  The evidence contains lay statements regarding the Veteran's claimed breathing problems, which are not before the Board.  By way of history, the RO denied reopening a claim for service connection for chronic obstructive pulmonary disease/bronchitis (claimed as lung problems) in a December 2013 rating decision.  The Veteran did not file a timely notice of disagreement as to this rating decision.  As such, based on the September 2014 correspondence, the Board will refer the claim to reopen the previously denied claim of entitlement to service connection for lung problems to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction, the Court has vacated and remanded the Board's December 2012 decision denying the claim for service connection for a lumbar spine disorder.  The basis for the Court's remand, in pertinent part as set out in the Memorandum Decision, was that VA failed to make reasonable efforts to obtain private medical records identified by the Veteran.  Specifically, in May 2002, the Veteran requested that VA obtain medical records from Dr. D.M. of Winston Salem, North Carolina, a neurologist who treated him in 1987.  The Veteran submitted an authorization form later that month for these records.

In the Memorandum Decision the Court noted that the RO denied the Veteran's claim for service connection in June 2002, stating that "[a] review of the Winston Salem phone book had no listing for a Dr. [D.M.]." 

The Court found that the Veteran adequately identified the records sought, and thereby triggered VA's duty to make reasonable efforts to obtain those records.  The Court found that VA's attempt to locate Dr. D.M. by consulting a Winston Salem phone book was not sufficient.  The Court indicated that Internet searches should have been conducted.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain treatment records from Dr. D.M. of Winston Salem, North Carolina, from 1987, as referenced by the Veteran in a May 2002 submission of an authorization form, and a June 2002 letter from VA (volume 1 of claims file). 

All attempts to secure this evidence must be documented in the claims file by the AOJ.  

If, after making reasonable efforts, the AOJ is unable to obtain the records identified, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



